©2012 Confidential and proprietary. All rights reserved. An Introduction to Viggle May 2013 ©2012 Confidential and proprietary. All rights reserved. ©2012 Confidential and proprietary. All rights reserved. Viggle: the Indispensable Companion App for TV Viggle: the Indispensable Companion App for TV Discover New Shows Play Along , Socialize , & Earn Points While Watching Get Rewarded ©2012 Confidential and proprietary. All rights reserved. 4 How Viggle Works How Viggle Works Check In Tap the app to check-in using our ACR technology and start earning points Play Along Interact Chat with Friends Use your Points Get bonus points for playing trivia games and fantasy sports Learn more about the show you are watching with Facebook, Twitter, or IMDB Talk to your friends or other fans about the show you are watching Redeem your points for real rewards ©2012 Confidential and proprietary. All rights reserved. 5 How to Earn Points How to Earn Points Video Ads Users can earn points in five different ways 1 point per minute while checked in to any show Bonuses for watching promoted shows Points for playing trivia games and fantasy sports, based on how well you play Extra points for watching a series of shows that are promoted together Additional points for each completed video view ©2012 Confidential and proprietary. All rights reserved. Viggle at a Glance Viggle at a Glance 2.6 MM registered users(1) 8.4 days active peractive member per month (2) 56 minutes per user session(3) 228 MM TV program check-ins (4) 1.7 MM rewards redeemed (4) 56 min Notes: (1) Represents net number of users who have registered for our app, less deactivated accounts as of May 12, 2013; (2) Derived by dividing the number of days that all active users were active in the month by the number of active users in the month for the month of April, 2013; (3) Active time per session calculated by Google Analytics for month ended February 28, 2013. (4) Represents Viggle user activity through May 12, 2013 Launched in January 2012,Viggle has built a large & highly engaged audience ©2012 Confidential and proprietary. All rights reserved. 7 Advertiser Value Proposition Advertiser Value Proposition Targeted Impressions Action Notes: (1) Calculated using data reported from ADTECH, our ad serving provider, this is calculated as the number of completed ad engagements (e.g. a video view) divided by the total number of ad impressions the users had available to engage with.The calculationexcludes non-interactive ad units (typically in png or jpg image format) and Viggle Live events launched via the ad server but which are not actually ads; Deliver completed video views against a targeted and verified TV audience 10% completed engagements & ad impressions (1) Consistent lift in key marketing funnel metrics as measured by 3rd party effectiveness studies ©2012 Confidential and proprietary. All rights reserved. Second screen applications can counteract the distraction of a mobile device, and use it to enhance the TV viewing experience The Second Screen can Complement TV Content The Second Screen can Complement TV Content Trivia Gaming Commercial Recall Social ©2012 Confidential and proprietary. All rights reserved. 32% of users who watched the Golden Globes with Viggle checked into a Target commercial during the Golden Globe Awards on January 13th It can also Enhance TV Advertisements It can also Enhance TV Advertisements In addition, 8% of users who checked-in to the commercial clicked through to the Target website ©2012 Confidential and proprietary. All rights reserved. 10 Our Advertisers Our Advertisers We have run successful campaigns with over 50 brand advertisers ©2012 Confidential and proprietary. All rights reserved. Drive and measure viewership of series & season premieres •Video promos •Reminders •Incentivized tune-ins •Audio verified check-ins TV Network Value Proposition TV Network Value Proposition Deliver synchronized experiences to enhance live viewing •Polls & trivia •Fantasy sports •Network-provided show apps and content Keep viewers over the course of the TV season and reward them for their loyalty •Streaks •Quests •Show-related rewards Help networks drive discovery, tune-in, engagement and loyalty for their shows ©2012 Confidential and proprietary. All rights reserved. TV Network Case Study: The Bible TV Network Case Study: The Bible •Incentivized tune-ins with bonus points for audio-verified check-ins •Polls and trivia synchronized to what was happening on TV during live airings •Streak bonus for sustained viewership throughout the season The Bible Promotion ©2012 Confidential and proprietary. All rights reserved. Ellen Partnership Ellen Partnership •Ellen + Viggle are partnering during May sweeps to award $100K to five Viggle users in month long Watch & Win contest •Each week, someone will be on stage receiving a $20k check from Viggle. •In addition to Ellen's on-air mentions, other promotional channels includes custom graphical plugs, :15 on-air custom promos, digital video, .com and social promotion •Viggle will exclusively host the new Ellen App for a period of 6 weeks 13 ©2012 Confidential and proprietary. All rights reserved. Database Marketing Reach over 2MM registered users with targeted email messaging Retailer Value Proposition Retailer Value Proposition Real-time Rewards Target coupons and offers to active Viggle usersbased ondemographics and the shows they watch Retail Catalog Leverage placement in the retail catalog to deliver gift cards and merchandise to Viggle users Leverage Viggle to drive in store traffic and increase basket size ©2012 Confidential and proprietary. All rights reserved. Retailer Value:Enhanced Rewards Catalog Retailer Value:Enhanced Rewards Catalog Over 180 new deals to choose from, 50 will go live at the launch of new Rewards and we receive new offers every day! Access Deals Cool New Stuff New merchandise to be added alongside the Kindle Fire HD and Viggle Merch! Apple® iPod Nano 16GB, all colors 15 ©2012 Confidential and proprietary. All rights reserved. 16 Partnering for Scale Partnering for Scale Additional Relationships ©2012 Confidential and proprietary. All rights reserved. Financial Summary 17 ©2012 Confidential and proprietary. All rights reserved. New Registrations Registered Users Registered user growth by month Registered user growth by month 18 ©2012 Confidential and proprietary. All rights reserved. Monthly Active Users Average Daily Active Users Active user growth by month Active user growth by month 19 ©2012 Confidential and proprietary. All rights reserved. User Engagement by month User Engagement by month 20 Check-ins Points Earned & Redeemed ©2012 Confidential and proprietary. All rights reserved. 21 Advertiser Growth Advertiser Growth F2012-2013 Booked Revenue by Advertiser Category No. of Advertisers by Level of F2012-13 Booked Revenue Notes: * “Other”includes the following six categories: Internet Services, Auto, Alcohol, Travel, Entertainment, Consumer Electronics 5 1 4 Repeat Advertisers 1
